Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 12, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161575 & (20)(25)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161575
                                                                     COA: 352546
                                                                     Macomb CC: 2015-002095-FC
  DEITRICH RAESHAWN SANDERS,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2020 order
  of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days of the date of this
  order. In particular, we direct the prosecutor to respond to the defendant’s argument that
  he was subjected to an unnecessarily suggestive identification procedure.

        The motions and the application for leave to appeal remain pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 12, 2021
         t0309
                                                                                Clerk